Citation Nr: 1425602	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  07-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected residuals of a cervical spine injury with degenerative changes C3-6.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to June 1974.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2008, the Veteran requested a hearing before the Board.  He subsequently withdrew his request in a December 2008 correspondence.  38 C.F.R. § 20.704(e) (2013).

This case was previously before the Board in December 2011 and May 2013.  The May 2013 Board decision inter alia denied the Veteran's increased evaluation claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  The Board decision also remanded the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and a claim of entitlement to a compensable evaluation for a herpes disability.  In a March 2014 order, the Court vacated the May 2013 decision as it pertained to the denial of an increased rating for the cervical spine disorder and remanded the matter to the Board for further proceedings consistent with a February 2014 Joint Motion for Partial Remand (JMR).  The Order left undisturbed the Board's remand disposition of the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, and a claim of entitlement to a compensable evaluation for a herpes disability.  Those issues will continue to be addressed on appeal at the Agency of Original Jurisdiction (AOJ) consistent with the Board's remand and will not be addressed herein.  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.
REMAND

In advancing the terms of the February 2014 JMR, the Court found that the Board did not address the symptoms reported by the Veteran in determining whether referral for extraschedular consideration was warranted.  Specifically, during his January 2012 VA examination, the Veteran reported that during flare-ups of his cervical spine disorder he experienced dizziness, headaches, loss of balance, and an inability to see.  The Court remanded the matter for the Board to fully consider the Veteran's reported symptoms.

The General Rating Formula for Diseases and Injuries of the Spine provides that when evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).  The Board notes that in the May 2013 decision, it remanded the Veteran's claims of peripheral neuropathy of the upper and lower extremities for further development to determine whether they were associated with the Veteran's cervical spine disorder.  Here, the Board is faced with the question of whether there are additional objective neurological abnormalities, and if so, whether they represent objective neurological disabilities that can be separately rated, or whether they are merely symptoms of the underlying cervical spine disorder and thus may warrant referral of the Veteran's increased evaluation claim for extraschedular consideration.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In an April 2014 statement, the Veteran reported a "downgrade" of his condition, and further explained the symptoms he experienced.  Thus, the Board finds that a contemporaneous VA medical examination of the Veteran's cervical spine disorder is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his cervical spine disorder.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's cervical spine disorder.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, schedule the Veteran for an examination in order to determine the current nature and severity of his cervical spine disorder.  The claims folder and a copy of this Remand must be made available to the examiner, who should indicate on the examination report that the folder has been reviewed in conjunction with the examination. 

All indicated studies, including range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The examiner should report if there is evidence of ankylosis.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

Additionally, the examiner should address the Veteran's reports of symptoms that accompany his flare-ups, including dizziness, headaches, loss of balance, and an inability to see, memory loss, and unclear thinking.  The examiner should provide a specific opinion with a complete rationale as to whether it is at least as likely as not (a probability of 50 percent or greater) that any of the reported symptoms of dizziness, headaches, loss of balance, inability to see, memory loss, and unclear thinking are related to the Veteran's cervical spine disorder.  For any such symptom found to be related, the examiner should provide an opinion as to whether each symptom represents a separate neurologically-based disability, or is merely a symptom of the underlying cervical spine disorder.  The examiner's attention is directed to a December 2011 Nurse Practitioner Note indicating the Veteran's reported dizziness may be caused by his cervical spine degenerative joint disease.

The examiner should indicate whether the Veteran's cervical spine disorder is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on whether there is any neurological abnormality associated with the cervical spine disorder, to include but not limited to bladder or bowel impairment.  The examiner should describe the level of severity of any identified neurological symptoms and describe any limitation caused by them.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy or loss of strength.

The examiner should also address the impact of the Veteran's cervical spine disorder on his daily activities and employment.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Conduct any development deemed necessary for the adjudication of the TDIU claim.

6.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



